NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GLORIA JUAREZ-HERNANDEZ,                        No.    19-70654

                Petitioner,                     Agency No. A205-582-228

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Gloria Juarez-Hernandez, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo the legal question of whether a particular social group is cognizable,

except to the extent that deference is owed to the BIA’s interpretation of the

governing statutes and regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-

42 (9th Cir. 2020). We review for substantial evidence the agency’s factual

findings. Id. at 1241. We deny the petition for review.

      The agency did not err in concluding that Juarez-Hernandez failed to

establish membership in a cognizable particular social group. See Reyes v. Lynch,

842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a

particular social group, “[t]he applicant must ‘establish that the group is (1)

composed of members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). We reject as

unsupported by the record Juarez-Hernandez’s contentions that the agency erred in

its analysis of her withholding of removal claim. Thus, Juarez-Hernandez’s

withholding of removal claim fails.

      In light of this disposition, we need not reach Juarez-Hernandez’s

contentions regarding the agency’s adverse credibility finding. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach).




                                           2                                      19-70654
      On August 1, 2019, the court granted a stay of removal. The stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                19-70654